Order entered January 25, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-01338-CV

              COPELAND CONCRETE CONTRACTORS, INC., Appellant

                                             V.

              SPECIALTY SOLUTIONS CONSTRUCTION, LLC, Appellee

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 11-06619

                                         ORDER
       Before the Court is appellee’s January 22, 2013 unopposed motion for substitution of

counsel.   We GRANT appellee’s motion for substitution of counsel and DIRECT the Clerk of

the Court to remove Ryan K. Lee as appellee’s counsel and to subsitute Eric Scott, Scott

Viscuso, 408 West 8th, Suite 205, Dallas, TX 75208, telephone number 214-289-2891, facsimile

number 480-393-5063, State Bar number 24002919, as lead counsel for appellee.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE